Citation Nr: 9910823	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  95-07 277	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the appellant is entitled to an extension of his 
delimiting date for receipt of Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1943 through April 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 decision of a regional 
office (RO) of the Department of Veterans Affairs (VA).  The 
notice of disagreement was received in August 1994.  The 
statement of the case was sent to the appellant in December 
1994.  The substantive appeal was received in February 1995.  
In November 1997, the Board remanded this case to the RO for 
further development.  


FINDINGS OF FACT

1.  The appellant was born on April [redacted], 1962 and he 
is the son of the veteran.  

2.  The veteran was determined to be permanently 100 percent 
disabled in a May 1970 rating decision and entitlement to 
Chapter 35 benefits for his dependents was established.  

3.  The appellant applied for Chapter 35 benefits in November 
1980 and was paid such benefits.  He suspended his program of 
education on August 20, 1987.  

4.  The appellant's basic ending date (delimiting date) for 
Chapter 35 benefits was his 26th birthday.  

5.  After the appellant turned 31 years old, the appellant's 
current Chapter 35 application, which was dated in December 
1993, was received.  


CONCLUSION OF LAW

The appellant is not entitled to an extension of his 
delimiting date for receipt of Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.  
38 U.S.C.A. §§ 3501, 3512 (West 1991); 38 C.F.R. §§ 21. 3040, 
21.3041, 21.3043 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that in November 1997, the 
Board remanded this case to the RO for further action.  
Specifically, it was noted that according to the statement of 
the case, the appellant's claim for an extension of his 
delimiting date for receipt of Chapter 35 benefits was denied 
in May 1994.  However, a copy of the May 1994 denial letter 
was not of record.  In addition, it was noted that in 
February 1995, the appellant's VA Form 9, Appeal to Board of 
Veterans' Appeals, was received.  This document, which was 
accepted as the substantive appeal, referred to an attached 
"petition" which was also not of record.  In light of the 
foregoing, the Board requested that the RO associate with the 
appellant's Chapter 35 file a copy of the May 1994 denial 
letter or if a form letter was sent a copy of the form 
letter.  In addition, the Board requested that the veteran's 
claims file be obtained and that the RO contact the appellant 
and request a copy of the petition that was enclosed with his 
substantive appeal.

In the recent case of Stegall v. West, 11 Vet. App. 268 
(1998), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held 
that a remand by the Board imposes upon the Secretary of the 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  It was further held that where the remand orders 
of the Board are not complied with, the Board errs in failing 
to insure compliance.  The Court also noted that its holdings 
in that case are precedent to be followed in all cases 
presently in remand status.  Id.  

In compliance with Stegall, the RO obtained the veteran's 
claims file and also contacted the appellant regarding the 
missing petition.  Although the appellant was initially 
reluctant to resubmit his arguments as his original copy was 
lost or misplaced by the VA, he thereafter cooperated after 
receiving a personal telephone call from a VA representative.  
The Board notes that the appellant did not submit the actual 
petition, but again submitted his arguments.  With regard to 
the May 1994 determination, the RO was apparently unable to 
obtain this document.  It was noted in correspondence between 
the RO and the appellant that the RO currently handling the 
case did not originally handle this case.  As such, this May 
1994 document has not been found.  Nevertheless, the May 1994 
statement of the case reiterated the action taken in the May 
1994 determination and the appellant responded in a timely 
manner to the May 1994 determination.  As such, although a 
copy of the May 1994 determination is not of record, the 
Board finds that there is adequate reference to this document 
and the content thereof in the claims file.  

Turning to the merits of the appellant's claim, the appellant 
(prior to December 1997) contended that he was unable to 
fully pursue an education under the Chapter 35 program due to 
his family and medical situations.  Specifically, the 
appellant asserted that due to the veteran's disability, he 
was required to support the veteran's family which required 
him to maintain employment rather than to fully pursue his 
education.  In addition, the appellant maintained that in 
1991 and 1993, he was involved in automobile accidents which 
further inhibited his ability to further his education under 
the Chapter 35 program.

In a December 1997 letter the RO asked the appellant to 
furnish information regarding the beginning and ending dates 
of all periods (prior to his delimiting date) when his 
claimed disability prevented pursuit of his education, and 
the reason(s) he was unable to begin or continue a training 
program.  The appellant did not provide the specific 
information requested in the December 1997 letter.

A review of the record shows that the appellant was born on 
April [redacted], 1962 and he is the son of the veteran.  The 
veteran turned 18 years old on April [redacted], 1980; turned 
26 years old on April [redacted], 1988; and turned 31 years 
old on April [redacted], 1993.  The veteran was determined to 
be permanently 100 percent disabled in a May 1970 rating 
decision.  Since the veteran was determined to be totally 
and permanently disabled, entitlement to Chapter 35 benefits 
for his dependents were established.
   
The appellant spplied for and was paid Chapter 35 benefits.  
He suspended his program of education on August 20, 1987.  
The appellant's basic beginning date for Chapter 35 benefits 
was his 18th birthday and his basic ending date (delimiting 
date) for Chapter 35 benefits was his 26th birthday.  
38 U.S.C.A. § 3512; 38 C.F.R. § 21.3041(a),(c).  After the 
appellant turned 31 years old, the appellant's current 
Chapter 35 application, which was dated in December 1993, was 
received.  Thereafter, the appellant pursued an education at 
the college level and is also interested in pursuing a 
Master's degree.  

Dependents' educational assistance benefits are provided 
pursuant to Chapter 35, Title 38, United States Code, to 
certain qualifying dependents of certain classes of veterans.  
One such class of veterans is those who are rated both 
permanently and totally disabled as the result of service- 
connected disabilities, and one such qualifying group of 
dependents consists of some of the children of such veterans.  
38 U.S.C.A. § 3501(a)(1)(A)(ii).

Generally, the children of such a permanently and totally 
disabled service-connected veteran are eligible to receive 
Chapter 35 educational benefits during the period of time 
beginning on the child's 18th  birthday and ending on the 
child's 26th     birthday.  38 U.S.C.A. § 3512(a); 38 C.F.R. 
§ 21.3041(a),(c).  An eligible person may be afforded Chapter 
35 benefits beyond his delimiting date, if before his 
delimiting date he is in pursuit of a program of education 
and he suspends pursuit of such program of education prior to 
his delimiting date and the suspension was due to conditions 
beyond his control, but in no event shall Chapter 35 benefits 
be afforded beyond, (in this case, the appellant's 26th 
birthday) plus a period of time equal to the period such 
person was required to suspend the pursuit of such person's 
program, or beyond the person's 31st birthday, whichever is 
earlier.  38 U.S.C.A. § 3512 (d); 38 C.F.R. §§ 21.3040(d), 
21.3041(e), 21.4043.

The appellant indicated that he had to suspend his program of 
education because of financial problems and illness; however, 
when the RO in December 1997 asked for the specific periods 
of illness, prior to his delimiting date, the appellant did 
not provide such information.  Even assuming, but not 
conceding, that the appellant suspended his pursuit of 
Chapter 35 benefits in August 1987 for conditions beyond his 
control and these conditions continued beyond his 31st 
birthday, his delimiting date could not be extended beyond 
his 31st birthday, which was before his application for 
Chapter 35 benefits.  In this case, there is no statutory or 
regulatory basis to provide him Chapter 35 benefits.  In 
cases such as this, where the law is dispositive, the claim 
should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

The appeal is denied.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

